DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wilson et al. (WO 2015094695 A1).
For claim 1, Wilson et al. discloses an automated guided vehicle 200 comprising:
a frame 234;
a left wheel 208 coupled to a left motor 204 [mounted on the frame] (fig. 2);
a right wheel 206 coupled to a right motor 202 [mounted on the frame] (fig. 2);
a motor controller 216 [that controls the left motor and the right motor] (page 4, paragraph [0020], a circuit board which can translate the control inputs into commands to 
[a radio frequency transceiver coupled to the motor controller] (page 7, paragraph [0026], the receiver 118 can be an antenna array, and/or can be configured for a variety of communication standards, such as any radio frequency (RF) communication);
a rechargeable (page 8, paragraph [0027], power units 122, 124 can be any type of battery or energy storage unit suitable for installation within the device 100, for example, the power units 122, 124 can be rechargeable batteries) battery 208 [coupled to the frame for powering the motor controller, the left motor and the right motor] (fig. 2, page 8, paragraph [0027] and [0028], one or more power units 122, 124 are included to store energy for operating the electronics and electromechanical components of the device 100); and
a connector 702 [mounted on a center surface on the frame of the AGV] (figs. 7A);
[wherein only the left wheel and the right wheel of the AGV contact the ground] (page 10, paragraph [0035], the wheels 206, 208 can be significantly larger in height than the body 214).
For claim 2, Wilson et al. discloses the AGV [wherein the left wheel and the right wheel have an axis of rotation] (located at axles 234) and a center of gravity 230 [of the AGV is below the axis of rotation] (fig. 2).
For claim 3, Wilson et al. discloses the AGV [wherein the rechargeable battery mounted to a lower surface of the frame] (fig. 2). 
For claim 4, Wilson et al. discloses the AGV further comprising an accelerometer (page 12, paragraph [0040]) [coupled to the motor controller] (pages 10 and 11, paragraph [0036], the interior components can be supported on, for example, the circuit boards of Figs. 1 and 2) [for 
For claim 5, Wilson et al. discloses the AGV further comprising a covering 214 [having a cylindrical surface which covers a left side, a right side, a front side, a rear side and a top side of the AGV] (fig. 2). 
For claim 6, Wilson et al. discloses the AGV further comprising a gyroscope (page 12, paragraph [0040]) [coupled to the frame] (at least indirectly) [for stabilizing a vertical orientation of the AGV] (intended use, capable).
For claim 7, Wilson et al. discloses the AGV further comprising [an accelerometer or a gyroscope] (page 12, paragraph [0040]) [for measuring a vertical orientation] (intended use, capable), [coupled to the motor controller] (pages 10 and 11, paragraph [0036]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2015094695 A1) in view of Ruan et al. (US 2010/0292840 A1).
For claim 8, Wilson et al. does not explicitly disclose the AGV further comprising a rotation resolver coupled to the connector.
Ruan et al. discloses the use of sensors which include tilt sensors 15, 18 detecting the change of pitching inclination angle; two gryos 16, 19 detecting change of inclination angle speed; two encoders 20 detecting the change of rotating angle of motors 5, and ultrasonic sensors 17 detecting an obstacle distance] (page 1, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use encoder as taught by Ruan et al. with the AGV of Wilson et al. to allow for sensing of rotation, thus providing for optimized operation and reduced malfunction.  Additionally, it should be noted the claimed rotation resolver does not explicitly require sensing rotation of the connector, but rather mere coupling to the connector.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2015094695 A1) in view of Freakes (US 9,988,114 B1).
For claim 9, Wilson et al. discloses [the connector is a fastening means such as a clasp or other suitable fastener to attach any number of accessories] (page 27, paragraph [0084]), but does not explicitly disclose the AGV further comprising a clamp coupled to the connector.  
Freakes discloses a tow bar [utilizing a coupling device such as a bracket and pin arrangement, clamps, screws, bands, and/or any other coupling devices known to those skilled in the art] (col. 6, lines 26 – 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the clamp as taught by Freakes in place of the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2015094695 A1) in view of Aid et al. (US 8,013,759 B1).
For claim 10, Wilson et al. discloses [the connector is a fastening means such as a clasp or other suitable fastener to attach any number of accessories] (page 27, paragraph [0084]), but does not explicitly disclose further comprising a sucker holder coupled to the connector.
Aid et al. discloses [a transmitter unit has a housing 18; the housing has a front face 20 and a rear face 22, the rear face has a plurality of suction cups 24] (col. 6, lines 1 – 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suction cups as taught by Aid et al. in place of the fastening means of Wilson et al. to allow for an alternative form of attachment increasing the overall number of accessories which may be attached to the AVG, thus reducing overall costs.

Allowable Subject Matter
Claims 11 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the connector includes head tube; a lower rotational member within a lower portion of the head tube; an upper rotational member within an upper portion of the head tube; a holder cup having an upper cylindrical portion within the upper rotational member and a lower cylindrical portion within the lower rotational member; an annular elastomer holder within the upper cylindrical portion of the holder cup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10828973; US-20200331554; US-10046819; US-20170083020 – comprising left and right wheels, motors; batteries, and a connector
US-20180141609; US-20180029662 – comprising left and right wheels; motors, and a connector
US-7559385 – comprising left and right wheels and a connector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611